DETAILED ACTION
This office action is responsive to the amendment filed 6/15/2022.  Claims 1-2, 5, 7-13, 16-21, 25, and 27-29 are presently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 28-29 recite “anesthetizing a patient with a technique other/less than total intravenous anesthesia”, which does not appear supported by the disclosure.  The specification only mentions anesthesia in paragraphs 0007 and 0075 of the publication.  In neither paragraph is there explicit disclosure of the step of anesthetizing a patient using other/less than total intravenous anesthesia.  Applicant also has not provided any citation for support of the new limitation.  Therefore, the limitation appears to be new matter.
Regarding Claim 12, the recitation of “providing, at a display, graphical information regarding a transcutaneous nerve root stimulation functional mode showing an image of a human body showing electrode placement on the human body with: a first electrode at the back of the human body at spinal level L1-2 superior to a target surgical site; and a second electrode at a front of the human body over the human body’s anterior abdominal midline entirely below an umbilicus location of the human body” does not appear supported by the disclosure.  For example, paragraph 0069 and Table 5 disclose the electrode placement for transcutaneous nerve root stimulation electrodes on the body.  However, the image is shown on a label 96 of the electrode connector, and not the display.  If applicant contends that there is support for this on the display, no citation has currently been provided.  Therefore, the limitation appears to be new matter.
Claims 2, 5, 7-11, 13, 16-18, 20-21, 25, and 27 are rejected by virtue of dependence on claims above.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 5, 7, 9-11, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over A) Gharib (US 2009/0054804; referred to hereafter as "Gharib-1”) in view of Minassian et al (“Posterior Root-Muscle Reflexes Elicited by Transcutaneous Stimulation of the Human Lumbosacral Cord,” 2007, Muscle & Nerve, p.327-336) – cited by applicant on 3/17/2016, Palermo et al (US Pub No. 20080208287), and Curran et al (US Pub No. 20100286784) or Pimenta et al (US Pub No. 2007/0100212), 
further in view of Ladenbauer et al (“Stimulation of the Human Lumbar Spinal Cord with Implanted and Surface Electrodes: A computer Simulation Study,” 2010, IEEE Transactions on Neural Systems and Rehabilitation Engineering, Volume: 18 Issue: 6, p.637-645).
B) Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pimenta et al (US Pub No. 2007/0100212) in view of Minassian et al, Palermo et al, and Ladenbauer et al.


A) In regard to Claim 1, Gharib-1 disclose a spinal surgical procedure the method comprising the steps of:
delivering a first stimulation signal (early stimulation of the motor cortex in brain 0111) to lumbar motor neural pathways from a cathode electrode 22 to anode electrode 23, 25, best seen in Figure 2 (0090-0091, 0095); and determining a first neuromuscular response data set (detected EMG responses from various lower extremity muscles) using one or more electrodes 24 located inferior to a surgical site – defined as at lumbar spine such as L5 (0091, 0095, 0100 – target location is spine, 0158; Table 1 – recording electrode is placed at Vastus medialis, which is the thigh);
after determining the first neuromuscular response data set, establishing an operative corridor to the surgical target site (0110).
Gharib-1 disclose the cathode and anode electrodes are surface electrodes, best seen in Figure 2 (0090-0092).

Regarding claim 2, Gharib-1 additionally teaches (MEP procedure described in paragraph 0111) delivering a second stimulation signal (stimulation of one of the other lower extremity muscles) to a location that is superior and inferior to the surgical target site; and determining a second neuromuscular response data set based on transmission of said second stimulation signal.
Regarding claim 5, Gharib-1 additionally teaches the first stimulation signal is a single pulse signal (0014).
Regarding claim 7, Gharib-1 additionally teaches (Figures 1-2) delivering a second stimulation signal (subsequent stimulation steps of paragraph 0111, occurring after surgery has started) to a location that is superior and inferior to said surgical target site of said spinal surgical procedure; determining a second neuromuscular response data set, based on transmission of said second stimulation signal, wherein the first and second stimulation signals are directed by a control unit (12 with user input from 34; see paragraph 0086), said control unit toggleable between a user-selected alert testing mode (“MEP manual” mode as described in paragraph 0111) and a user-selected threshold testing mode (“MEP auto” mode as described in paragraph 0111) and operating in the user-selected alert testing mode; receiving said first and second neuromuscular response data sets in the control unit, evaluating automatically, by the control unit in said user-selected alert testing mode, said second neuromuscular response data set for a presence or absence of a response in said second neuromuscular response data set based on said second stimulation signal (see description of “MEP manual” mode in paragraph 0111); and automatically displaying results (“Yes” and “No” responses of paragraph 0111) indicative of the health or status of a nerve during the spinal surgical procedure based on the evaluation by the control unit operating in the user-selected alert testing mode.
Regarding claim 9, Gharib-1 additionally teaches (Figures 1-2) delivering a second stimulation signal (subsequent stimulation steps of paragraph 0111, occurring after surgery has started) to a location that is superior and inferior to said surgical target site of said spinal surgical procedure; determining a second neuromuscular response data set, based on transmission of said second stimulation signal, wherein the first and second stimulation signals are directed by a control unit (12 with user input from 34; see paragraph 0086), said control unit toggleable between a user-selected alert testing mode (“MEP manual” mode as described in paragraph 0111) and user-selected threshold testing mode (“MEP auto” mode as described in paragraph 0111) and operating in the user-selected threshold testing mode, and wherein the intensity of the first and second stimulation signals are determined by the control unit (by calculation of Ithresh); receiving said first and second neuromuscular response data sets in the control unit, comparing automatically, by the control unit in said user-selected threshold testing mode, said intensities of said first and second stimulation signals to determine if the difference between said intensities of said first and second stimulation signals exceed a predetermined threshold (the predetermined “safe” and/or “unsafe” different values); and automatically displaying results indicative of the health or status of a nerve during the spinal surgical procedure based on the comparison by the control unit operating in the user-selected threshold testing mode (safety indicia of paragraph 0111).
Regarding claim 10, Gharib-1 additionally teaches automatically providing a warning based on the comparing step, wherein the warning is at least one of a color code (color indicia of paragraph 0111) or an audio feedback.
Regarding claim 11, Gharib-1 additionally teaches establishing baseline responses for all muscles of interest (by establishing baseline Ithresh).

Regarding claims 1-2, 5, 7, 9-11, and 27, Gharib-1 does not teach transcutaneous, trans-abdominal stimulation of a lumbar motor nerve by adhering the cathode surface electrode to skin of a patient at a posterior location of the patient that is over the patient’s conus medullaris at spinal level L1-2 and superior to the surgical target site;
adhering an anode surface electrode to skin of the patient at an anterior location of the patient proximate the patient’s anterior abdominal midline below the patient’s umbilicus and that is superior to the surgical target site, wherein after the  cathode surface electrode and the  anode surface electrode have been adhered, the anode surface electrode has a larger surface area in contact with the patient’s skin than the cathode surface electrode.
Gharib-1 also does not teach establishing the operative corridor to the surgical target site along a lateral, trans-psoas path. 

In regard to Claims 1-2, 5, 7, and 9,
Minassian teach that it is well-known in the art to provide transcutaneous, trans-abdominal stimulation of a lumbar motor nerve by adhering a cathode surface electrode (“paravertebral electrode”, p.328 right column top - p.329 – the paravertebral electrode is the anode and the abdominal electrode is the cathode in the first phase of the biphasic stimulus, and then the cathode and anode are switched) to skin of a patient at a posterior location (back) of the patient superior to the lower limbs; adhering an anode surface electrode (“abdominal electrode”) to skin of the patient at an anterior location (abdominal) of the patient proximate the patient’s anterior abdominal midline and that is superior to the lower limbs (p.328 right column top - p.329 – the paravertebral electrode is the anode and the abdominal electrode is the cathode in the first phase of the biphasic stimulus, and then the cathode and anode are switched), best seen in Figure 1-2a, to provide an effective electrode configuration for transabdominal stimulation as an effective manner for stimulation of a posterior spinal region.
It is noted that Minassian et al teach that posterior root fibers L2 to S2 spinal cord segments can be stimulated by transcutaneous SCS (spinal cord stimulation) with skin electrodes (p.333 Discussion, first paragraph; p.334, Electrical Phenomenon and Spinal Cord Anatomy – muscle spindle afferents within the proximal portion of the L2-S2 posterior roots are activated).
Thus, Minassian et al teaches that lumbar motor neural pathways and responses to inferior muscles (i.e. quadriceps, hamstrings, etc. using electrodes placed over the muscles – p.328 Recording Procedures) can be accessed and monitored by the transcutaneous transabdominal stimulation signals with moderate intensities by placing surface electrodes over T11-T12 or L4-L5 (abst, Electrode and Stimulation Set-Up p.328-329 second column). Minassian et al also teach increasing the intensity of the stimulation as desired (p.333 first and second column).  
A skilled artisan would also recognize that other areas along the lumbosacral spinal region may be stimulated, for example L1-L2, which lies below T11-12 and above L4-5, which are already disclosed as stimulated by Minassian et al using the transcutaneous transabdominal stimulation signals (abst).
Palermo et al teach that it is well-known in the art to adhere a cathode surface electrode 18a to skin of a patient at a posterior location of the patient that is over the patient’s conus medullaris at spinal level L1-2, best seen in Figure 3G, as well as adhere an anode surface 18b electrode to skin of the patient at an anterior location of the patient proximate the patient’s anterior abdominal midline below the patient’s umbilicus to effectively provide an electrode configuration for transabdominal stimulation, best seen in Figure 3G (0246, Claim 27).  Thus, Palermo et al teach the location of L1-2 stimulation is known for the desired reasons.
Curran et al teach that it is well-known in the art to establish an operative corridor to a surgical target site along a lateral, trans-psoas path (abst) during disc replacement surgery.  Curran et al also teach that it is well-known in the art that during said disc replacement surgery, it is advantageous to provide continuous and intermittent intra-operative neural monitoring to avoid injury to nerves within or adjacent the psoas muscle during the surgery (abst, 0008, 0072).  It is submitted that the time period of intra-operative includes during the surgery but before establishment of the corridor as well as during the establishing of the corridor.   
Pimenta et al a method during a spinal surgical procedure, said method comprising the steps of: 
delivering a first transcutaneous, trans-abdominal stimulation signal to lumbar motor neural pathways via a cathode electrode 176, 177, and
determining a first neuromuscular response data set, based on the received transmission of said first transcutaneous, trans-abdominal stimulation signal (using anterior spine surgery access approach 0059, 0064) via an anode electrode 178, 
after determining the first neuromuscular response data set, establishing an operative corridor to a surgical target site along a lateral, trans-psoas path (abst, 0010, 0059, 0064, 0087, 0090).
Thus, Pimenta et al make obvious the transcutaneous, trans-abdominal stimulation signal to the lumbar motor neural pathways via electrodes using a cathode and anode to detect the response to the stimulation signal as an effective manner of stimulating the neural pathway to detect any injury to nerves for a spinal surgery along the lateral, trans-psoas path and before establishing the operative corridor to the surgical target site.
Ladenbauer et al teach that it is well-known in the art to provide lumbosacral stimulation to the spinal region by using a cathode placed posteriorly on the back of patient and a larger anode placed anteriorly on the abdomen, best seen in Figure 3, to effectively provide transcutaneous stimulation of the lumbosacral spinal region as desired and in the manner taught by Minassian et al (Introduction third paragraph of Ladenbauer et al).

It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the spinal stimulation taught by Gharib-1 to be the transcutaneous, trans-abdominal stimulation as taught by Minassian et al or Pimenta et al such that there is adhering in the manner above a cathode surface electrode to skin of a patient at a posterior location of the patient that is superior to a surgical target site; adhering an anode surface electrode to skin of the patient at an anterior location of the patient that is superior to the surgical target site, wherein after the  cathode surface electrode and the anode surface electrode have been adhered, the anode surface electrode has a larger surface area in contact with the patient’s skin than the  cathode surface electrode, taught by Minassian et al and Ladenbauer et al, as an equally as effective location and configuration for the electrodes to provide benefits desired to enable stimulation of a posterior spinal region by using effective transabdominal stimulation, such that the combination of the location of the electrodes in Minassian et al would result in the cathode and anode placed superior to the surgical target site defined as lumbar spine L5 in Gharib-1 (L1-2 and umbilicus at L3-4 are superior to L5).
This would also provide consistently and non-invasively stimulate posterior root fibers of the L2 to S2 spinal cord segments – such as L5 as defined above as the surgical site in Gharib-1 – with skin electrodes using stimulating electrodes over the paravertebral skin at a posterior location of the patient that is over the patient’s conus medullaris at spinal level L1-2, as taught by Palermo et al, and with large reference electrodes over the lower abdomen, as taught by both Minassian et al and Palermo et al, as an effective electrode configuration to stimulate the desired spinal cord segment, i.e. L5, in the manner taught by Minassian et al.  Such stimulation electrodes may be used as status electrodes as they assist in determining the initial status or sensitivity of the various nerve pathways) and determine onset threshold levels and whether a measurable EMG response for a tool or probe being advanced toward one or more nerves of interest has been detected such that a stimulus pulse having a current intensity level at or below the onset level is indicative of the nerve being near the tool or probe and thus detected as is known in the art (see par 0011-0014 & 0053 of previously cited US 2004/0199084 to Kelleher).
It would also have been obvious at the time of the invention to one of ordinary skill in the art to modify the spinal stimulation taught by Gharib-1 as modified such that there is establishing an operative corridor to a surgical target site along a lateral, trans-psoas path and delivering the first stimulation signal before establishment of the operative corridor during a disc replacement spinal surgery as taught by Curran et al or Pimenta et al to provide continuous and intermittent intra-operative neural monitoring to avoid injury to nerves within or adjacent the psoas muscle during such type of spinal surgery, which would be commonly performed by Gharib-1.

B) In regard to Claim 1 and 27, Pimenta et al a method during a spinal surgical procedure, said method comprising the steps of: 
delivering a first transcutaneous, trans-abdominal stimulation signal to lumbar motor neural pathways via a cathode electrode 176, 177, and
determining a first neuromuscular response data set, based on the received transmission of said first transcutaneous, trans-abdominal stimulation signal (using anterior spine surgery access approach 0059, 0064) via an anode electrode 178, 
after determining the first neuromuscular response data set, establishing an operative corridor to a surgical target site along a lateral, trans-psoas path (abst, 0010, 0059, 0064, 0087, 0090).
Thus, Pimenta et al make obvious the transcutaneous, trans-abdominal stimulation signal to the lumbar motor neural pathways via electrodes using a cathode and anode to detect the response to the stimulation signal as an effective manner of stimulating the neural pathway to detect any injury to nerves for a spinal surgery along the lateral, trans-psoas path and before establishing the operative corridor to the surgical target site, i.e. lumbar spine L5 (0059).
27.  Pimenta et al disclose the method of claim 1, wherein establishing the operative corridor to the surgical target site along the lateral, trans-psoas path includes:
inserting a retractor into the patient, best seen in Figure 1 (abst); and causing electrical stimulation to be provided with an electrode coupled to the retractor to perform nerve proximity testing.

However, Pimenta et al do not expressly disclose the process performed by adhering the cathode surface electrode to skin of a patient at a posterior location of the patient that is over the patient’s conus medullaris at spinal level L1-2 and superior to the surgical target site; adhering an anode surface electrode to skin of the patient at an anterior location of the patient proximate the patient’s anterior abdominal midline below the patient’s umbilicus and that is superior to the surgical target site, wherein after the  cathode surface electrode and the anode surface electrode have been adhered, the anode surface electrode has a larger surface area in contact with the patient’s skin than the  cathode surface electrode.

Minassian teach that it is well-known in the art to provide transcutaneous, trans-abdominal stimulation of a lumbar motor nerve by adhering a cathode surface electrode (“paravertebral electrode”, p.328 right column top - p.329 – the paravertebral electrode is the anode and the abdominal electrode is the cathode in the first phase of the biphasic stimulus, and then the cathode and anode are switched) to skin of a patient at a posterior location (back) of the patient superior to the lower limbs; adhering an anode surface electrode (“abdominal electrode”) to skin of the patient at an anterior location (abdominal) of the patient proximate the patient’s anterior abdominal midline and that is superior to the lower limbs (p.328 right column top - p.329 – the paravertebral electrode is the anode and the abdominal electrode is the cathode in the first phase of the biphasic stimulus, and then the cathode and anode are switched), best seen in Figure 1-2a, to provide an effective electrode configuration for transabdominal stimulation as an effective manner for stimulation of a posterior spinal region.
It is noted that Minassian et al teach that posterior root fibers L2 to S2 spinal cord segments can be stimulated by transcutaneous SCS (spinal cord stimulation) with skin electrodes (p.333 Discussion, first paragraph; p.334, Electrical Phenomenon and Spinal Cord Anatomy – muscle spindle afferents within the proximal portion of the L2-S2 posterior roots are activated).
Thus, Minassian et al teaches that lumbar motor neural pathways and responses to inferior muscles (i.e. quadriceps, hamstrings, etc. using electrodes placed over the muscles – p.328 Recording Procedures) can be accessed and monitored by the transcutaneous transabdominal stimulation signals with moderate intensities by placing surface electrodes over T11-T12 or L4-L5 (abst, Electrode and Stimulation Set-Up p.328-329 second column). Minassian et al also teach increasing the intensity of the stimulation as desired (p.333 first and second column).  
A skilled artisan would also recognize that other areas along the lumbosacral spinal region may be stimulated, for example L1-L2, which lies below T11-12 and above L4-5, which are already disclosed as stimulated by Minassian et al using the transcutaneous transabdominal stimulation signals (abst).
Palermo et al teach that it is well-known in the art to adhere a cathode surface electrode 18a to skin of a patient at a posterior location of the patient that is over the patient’s conus medullaris at spinal level L1-2, best seen in Figure 3G, as well as adhere an anode surface 18b electrode to skin of the patient at an anterior location of the patient proximate the patient’s anterior abdominal midline below the patient’s umbilicus to effectively provide an electrode configuration for transabdominal stimulation, best seen in Figure 3G (0246, Claim 27).  Thus, Palermo et al teach the location of L1-2 stimulation is known for the desired reasons.
Ladenbauer et al teach that it is well-known in the art to provide lumbosacral stimulation to the spinal region by using a cathode placed posteriorly on the back of patient and a larger anode placed anteriorly on the abdomen, best seen in Figure 3, to effectively provide transcutaneous stimulation of the lumbosacral spinal region as desired and in the manner taught by Minassian et al (Introduction third paragraph of Ladenbauer et al).

It would have been obvious at the time of the invention to one of ordinary skill in the art to modify Pimenta et al with Minassian et al, Palermo et al, and Ladenbauer et al such that there is adhering a cathode surface electrode to skin of a patient at a posterior location of the patient that is superior to a surgical target site; adhering a  anode surface electrode to skin of the patient at an anterior location of the patient that is superior to the surgical target site, wherein after the  cathode surface electrode and the anode surface electrode have been adhered, the anode surface electrode has a larger surface area in contact with the patient’s skin than the cathode surface electrode, as an equally as effective location and configuration for the electrodes to provide benefits desired to enable stimulation of a posterior spinal region by effective transabdominal stimulation, such that the combination of the location of the electrodes in Minassian et al would result in the cathode and anode placed superior to the surgical target site, defined as lumbar spine L5 in Gharib-1 (L1-2 and umbilicus at L3-4 are superior to L5).
This would also provide consistently and non-invasively stimulate posterior root fibers of the L2 to S2 spinal cord segments – such as L5 as defined above as the surgical site in Gharib-1 – with skin electrodes using stimulating electrodes over the paravertebral skin at a posterior location of the patient that is over the patient’s conus medullaris at spinal level L1-2, as taught by Palermo et al, and with large reference electrodes over the lower abdomen, as taught by both Minassian et al and Palermo et al, as an effective electrode configuration to stimulate the desired spinal cord segment, i.e. L5, in the manner taught by Minassian et al.  Such stimulation electrodes may be used as status electrodes as they assist in determining the initial status or sensitivity of the various nerve pathways) and determine onset threshold levels and whether a measurable EMG response for a tool or probe being advanced toward one or more nerves of interest has been detected such that a stimulus pulse having a current intensity level at or below the onset level is indicative of the nerve being near the tool or probe and thus detected as is known in the art (see par 0011-0014 & 0053 of previously cited US 2004/0199084 to Kelleher).


Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gharib-1 in view of Minassian et al, Palermo et al, Ladenbauer et al, and Curran et al or Pimenta et al, further in view of and Kaula (US Patent 6,466,817).
Gharib-1 in view of Minassian et al, Palermo et al, Ladenbauer et al, and Curran et al or Pimenta et al teaches all of the elements of the current invention as stated above for claim 7 except the delivery of the second transcutaneous, trans-abdominal stimulation signal and the determining, receiving and evaluating of the second neuromuscular response data set being performed periodically.
Kaula teaches (Column 6, lines 10-14) a method of stimulating nerves and measuring and evaluating the EMG response, wherein the method is performed periodically.
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the steps of “delivering” the second transcutaneous, trans-abdominal stimulation signal and of “determining”, “receiving” and “evaluating” the second neuromuscular response data set of Gharib-1 in view of Minassian et al as modified by Palermo et al, Ladenbauer et al, and Curran et al or Pimenta et al so that these steps are performed periodically, as taught by Kaula, because periodic nerve evaluation during a surgical procedure allows evaluation of the success of the procedure, as taught by Kaula (Column 6, line 14).

Claims 12 and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over A) Gharib (US 2009/0054804; referred to hereafter as "Gharib-1”) in view of Minassian et al (“Posterior Root-Muscle Reflexes Elicited by Transcutaneous Stimulation of the Human Lumbosacral Cord,” 2007, Muscle & Nerve, p.327-336) – cited by applicant on 3/17/2016, Palermo et al (US Pub No. 20080208287), and Curran et al (US Pub No. 20100286784) or Pimenta et al (US Pub No. 2007/0100212).

Regarding claim 12, Gharib-1 teaches (Figures 1-2; paragraph 0111) a non-transitory computer-readable medium for use during a spinal surgical procedure of a patient, comprising instructions stored thereon, that when executed on a processor, perform the steps of: 
providing, at a display, graphical information regarding a transcutaneous nerve root
stimulation functional mode showing an image of a human body showing electrode
placement on the human body with (0094, 0158, 0162): a first cathode electrode 22 and a second anode electrode 25;
(a) causing delivering, by a stimulation electrode (22), a first (stimulation in paragraph 0111 to establish baseline) and second (subsequent stimulation in paragraph 0111, after surgery has started) stimulation signals to a location that is superior to a surgical target site; (b) recording, by a recording electrode 24 (MEP recording electrodes positioned on the lower extremities), first and second responses to said first and second stimulation signals of a muscle located inferior to said surgical target site (0091, 0095, 0100 – target location is spine, 0158; Table 1 – recording electrode is placed at Vastus medialis, which is the thigh); (c) receiving said first and second responses in a control unit (12 with user input from 34; see paragraph 0086), said control unit toggleable between an alert testing mode (“MEP manual” mode as described in paragraph 0111) and a threshold testing mode (“MEP auto” mode as described in paragraph 0111); (d) automatically evaluating, by the control unit, the recorded first and second responses for at least one of: a presence and absence of said second response while operating in said alert testing mode (by evaluating responses to a given Istim); and changes, over time, to stimulation signal intensity of said first and second stimulation signals required to elicit said first and second responses while operating in said threshold testing mode (by evaluating Ithresh); and (e) converting said evaluated first and second responses to a health status of neural structures of the patient for display (on 34) to a user, wherein said health status, when operating in said alert testing mode, provides a first display view (“YES” response) when said presence of said second response is found and a second display view (“NO” response) when said absence of said second response is found, and wherein said health status, when operating in said threshold testing mode, provides a third display view (color indicia corresponding to a safe difference) when the difference between said stimulation signal intensity of said first and second stimulation signals are within a pre-determined amount, and a fourth display view (color indicia corresponding to an unsafe difference) when the difference between said stimulation signal intensity of said first and second stimulation signals are not within a pre-determined amount.
The target surgical site is defined in Gharib-1 as lumbar spine at L5 (0100), after determining the first neuromuscular response data set, establishing an operative corridor to the surgical target site (0110).

Regarding claim 16, Gharib-1 additionally teaches the second display view uses a color indicator to alert a user of said absence of said second response (because the “NO” indication is displayed on display 34 in some color).
Regarding claim 17, Gharib-1 additionally teaches delivering a plurality of transcutaneous stimulation signals at timed intervals (the subsequent tests delivered throughout the procedure to determine Ithresh for each channel described in paragraph 0111).
Regarding claim 18, Gharib-1 additionally teaches establishing a baseline response for the muscle (by establishing baseline Ithresh).
Regarding claims 12 and 16-18, 
Gharib-1 does not teach transcutaneous, trans-abdominal stimulation of a lumbar motor nerve by adhering the cathode surface electrode to skin of a patient at a posterior location of the patient that is over the patient’s conus medullaris at spinal level L1-2 and superior to the surgical target site; adhering an anode surface electrode to skin of the patient at an anterior location of the patient proximate the patient’s anterior abdominal midline below the patient’s umbilicus and that is superior to the surgical target site.
Gharib-1 also does not teach establishing the operative corridor to the surgical target site along a lateral, trans-psoas path. 

Regarding claims 12 and 17, 
Minassian teach that it is well-known in the art to provide transcutaneous, trans-abdominal stimulation of a lumbar motor nerve by adhering a cathode surface electrode (“paravertebral electrode”, p.328 right column top - p.329 – the paravertebral electrode is the anode and the abdominal electrode is the cathode in the first phase of the biphasic stimulus, and then the cathode and anode are switched) to skin of a patient at a posterior location (back) of the patient superior to the lower limbs; adhering an anode surface electrode (“abdominal electrode”) to skin of the patient at an anterior location (abdominal) of the patient proximate the patient’s anterior abdominal midline and that is superior to the lower limbs (p.328 right column top - p.329 – the paravertebral electrode is the anode and the abdominal electrode is the cathode in the first phase of the biphasic stimulus, and then the cathode and anode are switched), best seen in Figure 1-2a, to provide an effective electrode configuration for transabdominal stimulation as an effective manner for stimulation of a posterior spinal region.
It is noted that Minassian et al teach that posterior root fibers L2 to S2 spinal cord segments can be stimulated by transcutaneous SCS (spinal cord stimulation) with skin electrodes (p.333 Discussion, first paragraph; p.334, Electrical Phenomenon and Spinal Cord Anatomy – muscle spindle afferents within the proximal portion of the L2-S2 posterior roots are activated).
Thus, Minassian et al teaches that lumbar motor neural pathways and responses to inferior muscles (i.e. quadriceps, hamstrings, etc. using electrodes placed over the muscles – p.328 Recording Procedures) can be accessed and monitored by the transcutaneous transabdominal stimulation signals with moderate intensities by placing surface electrodes over T11-T12 or L4-L5 (abst, Electrode and Stimulation Set-Up p.328-329 second column). Minassian et al also teach increasing the intensity of the stimulation as desired (p.333 first and second column).  
A skilled artisan would also recognize that other areas along the lumbosacral spinal region may be stimulated, for example L1-L2, which lies below T11-12 and above L4-5, which are already disclosed as stimulated by Minassian et al using the transcutaneous transabdominal stimulation signals (abst).
Palermo et al teach that it is well-known in the art to adhere a cathode surface electrode 18a to skin of a patient at a posterior location of the patient that is over the patient’s conus medullaris at spinal level L1-2, best seen in Figure 3G, as well as adhere an anode surface 18b electrode to skin of the patient at an anterior location of the patient proximate the patient’s anterior abdominal midline below the patient’s umbilicus to effectively provide an electrode configuration for transabdominal stimulation, best seen in Figure 3G (0246, Claim 27).  Thus, Palermo et al teach the location of L1-2 stimulation is known for the desired reasons.
Curran et al teach that it is well-known in the art to establish an operative corridor to a surgical target site along a lateral, trans-psoas path (abst) during disc replacement surgery.  Curran et al also teach that it is well-known in the art that during said disc replacement surgery, it is advantageous to provide continuous and intermittent intra-operative neural monitoring to avoid injury to nerves within or adjacent the psoas muscle during the surgery (abst, 0008, 0072).  It is submitted that the time period of intra-operative includes during the surgery but before establishment of the corridor as well as during the establishing of the corridor.   
Pimenta et al a method during a spinal surgical procedure, said method comprising the steps of: 
delivering a first transcutaneous, trans-abdominal stimulation signal to lumbar motor neural pathways via a cathode electrode 176, 177, and
determining a first neuromuscular response data set, based on the received transmission of said first transcutaneous, trans-abdominal stimulation signal (using anterior spine surgery access approach 0059, 0064) via an anode electrode 178, 
after determining the first neuromuscular response data set, establishing an operative corridor to a surgical target site along a lateral, trans-psoas path (abst, 0010, 0059, 0064, 0087, 0090).
Thus, Pimenta et al make obvious the transcutaneous, trans-abdominal stimulation signal to the lumbar motor neural pathways via electrodes using a cathode and anode to detect the response to the stimulation signal as an effective manner of stimulating the neural pathway to detect any injury to nerves for a spinal surgery along the lateral, trans-psoas path and before establishing the operative corridor to the surgical target site.

It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the spinal stimulation taught by Gharib-1 to be the transcutaneous, trans-abdominal stimulation as taught by Minassian et al or Pimenta et al such that there is adhering in the manner above a  cathode surface electrode to skin of a patient at a posterior location of the patient that is superior to a surgical target site; adhering a  anode surface electrode to skin of the patient at an anterior location of the patient that is superior to the surgical target site, wherein after the  cathode surface electrode and the  anode surface electrode have been adhered, taught by Minassian et al, as an equally as effective location and configuration for the electrodes to provide benefits desired to enable stimulation of a posterior spinal region by using effective transabdominal stimulation, such that the combination of the location of the electrodes in Minassian et al would result in the cathode and anode placed superior to the surgical target site defined as lumbar spine L5 in Gharib-1 (L1-2 and umbilicus at L3-4 are superior to L5), and such that the combination would result in the display providing the electrodes for placement as positioned above for the back and front of the patient’s body to effectively communicate the proper electrode placement to the user.
This would also provide consistently and non-invasively stimulate posterior root fibers of the L2 to S2 spinal cord segments – such as L5 as defined above as the surgical site in Gharib-1 – with skin electrodes using stimulating electrodes over the paravertebral skin at a posterior location of the patient that is over the patient’s conus medullaris at spinal level L1-2, as taught by Palermo et al, and with large reference electrodes over the lower abdomen, as taught by both Minassian et al and Palermo et al, as an effective electrode configuration to stimulate the desired spinal cord segment, i.e. L5, in the manner taught by Minassian et al.  Such stimulation electrodes may be used as status electrodes as they assist in determining the initial status or sensitivity of the various nerve pathways) and determine onset threshold levels and whether a measurable EMG response for a tool or probe being advanced toward one or more nerves of interest has been detected such that a stimulus pulse having a current intensity level at or below the onset level is indicative of the nerve being near the tool or probe and thus detected as is known in the art (see par 0011-0014 & 0053 of previously cited US 2004/0199084 to Kelleher).
It would also have been obvious at the time of the invention to one of ordinary skill in the art to modify the spinal stimulation taught by Gharib-1 as modified such that there is establishing an operative corridor to a surgical target site along a lateral, trans-psoas path and delivering the first stimulation signal before establishment of the operative corridor during a disc replacement spinal surgery as taught by Curran et al or Pimenta et al to provide continuous and intermittent intra-operative neural monitoring to avoid injury to nerves within or adjacent the psoas muscle during such type of spinal surgery, which would be commonly performed by Gharib-1.

Regarding claim 19, Gharib-1 teaches (Figures 1-2; paragraph 0111) a method of neurophysiologic assessment during a spinal surgical procedure, said method comprising the steps of: 
establishing an operative corridor to a surgical target site (0110) inferior to spinal level L1-2, such as at L5 (0100);
before establishing the operative corridor (0110), delivering a first stimulation signal (stimulation in paragraph 0111 to establish baseline) by a neurophysiologic monitoring system to a location that is superior to the surgical target site of said spinal surgical procedure, wherein said first stimulation signal is of sufficient intensity to evoke a response in a muscle (the lower extremity muscle) located inferior to said surgical target site; and 
using one or more electrodes 24 inferior to the surgical site – defined as at lumbar spine such as L5 (0091, 0095, 0100 – target location is spine, 0158; Table 1 – recording electrode is placed at Vastus medialis, which is the thigh),
recording a first neuromuscular response data set of said muscle located inferior to said surgical target site based on the delivery of said first stimulation signal, wherein said first neuromuscular response data set includes the stimulation intensity (the magnitude of the stimulation that evokes a significant response) of the delivered first stimulation signal and the stimulation intensity (resulting EMG response magnitude) of the signal received at said muscle in response to said first stimulation signal, and wherein the stimulation intensity of the first delivered signal and the first received signal are recorded in said neurophysiologic monitoring system; delivering a second stimulation signal (subsequent stimulation in paragraph 0111, after surgery has started) by the neurophysiologic monitoring system to the location that is superior to the surgical target site of said spinal surgical procedure; recording a second neuromuscular response data set of said muscle located inferior to said surgical target site (leg muscle is inferior to L5 surgical target site) based on the delivery of said second stimulation signal, wherein said second neuromuscular response data set includes the stimulation intensity of the delivered second stimulation signal and the stimulation intensity of the signal received at said muscle in response to said second stimulation signal, and wherein the stimulation intensity of the second delivered signal and the second received signal are recorded in said neurophysiologic monitoring system; wherein the neurophysiologic monitoring system has a selectable alert testing mode (“MEP manual” mode as described in paragraph 0111) and a selectable threshold testing mode (“MEP auto” mode as described in paragraph 0111), wherein the control unit (12 with user input from 34; see paragraph 0086) in alert testing mode evaluates the second neuromuscular response data for the presence of a response to said second stimulation signal (by determining if significant EMG responses occur to a given Istim), and wherein the control unit in the threshold testing mode detects changes in stimulation intensity between the first and second neuromuscular response data sets (changes in Ithresh); and automatically determining, by the neurophysiologic monitoring system, the health or status of a nerve during the spinal surgical procedure based on at least one of the alert testing mode and threshold testing mode, wherein an alert is provided in the alert testing mode if no response is detected to said second stimulation signal (“NO” response), and wherein an alert is provided in the threshold testing mode if the difference between said stimulation intensity of said first and second responses are not within a pre-determined amount (indicia corresponding to "unsafe" difference value).
Regarding claims 19, Gharib-1 does not teach transcutaneous, trans-abdominal stimulation of a lumbar motor nerve with a cathode electrode adhered to the midline of the back of a patient at spinal level L1-2 and a single anode electrode adhered to the patient’s anterior abdominal midline entirely below the patient’s umbilicus to determine the neuromuscular response.  Gharib also does not teach establishing the operative corridor to a surgical target site along a lateral, trans-psoas path and delivering the first stimulation signal before establishment of the operative corridor, and delivering the second stimulation signal during the establishment.  

Minassian teach that it is well-known in the art to provide transcutaneous, trans-abdominal stimulation of a lumbar motor nerve by adhering a cathode surface electrode (“paravertebral electrode”, p.328 right column top - p.329 – the paravertebral electrode is the anode and the abdominal electrode is the cathode in the first phase of the biphasic stimulus, and then the cathode and anode are switched) to skin of a patient at a posterior location (back) of the patient superior to the lower limbs; adhering an anode surface electrode (“abdominal electrode”) to skin of the patient at an anterior location (abdominal) of the patient proximate the patient’s anterior abdominal midline and that is superior to the lower limbs (p.328 right column top - p.329 – the paravertebral electrode is the anode and the abdominal electrode is the cathode in the first phase of the biphasic stimulus, and then the cathode and anode are switched), best seen in Figure 1-2a, to provide an effective electrode configuration for transabdominal stimulation as an effective manner for stimulation of a posterior spinal region.
It is noted that Minassian et al teach that posterior root fibers L2 to S2 spinal cord segments can be stimulated by transcutaneous SCS (spinal cord stimulation) with skin electrodes (p.333 Discussion, first paragraph; p.334, Electrical Phenomenon and Spinal Cord Anatomy – muscle spindle afferents within the proximal portion of the L2-S2 posterior roots are activated).
Thus, Minassian et al teaches that lumbar motor neural pathways and responses to inferior muscles (i.e. quadriceps, hamstrings, etc. using electrodes placed over the muscles – p.328 Recording Procedures) can be accessed and monitored by the transcutaneous transabdominal stimulation signals with moderate intensities by placing surface electrodes over T11-T12 or L4-L5 (abst, Electrode and Stimulation Set-Up p.328-329 second column). Minassian et al also teach increasing the intensity of the stimulation as desired (p.333 first and second column).  
A skilled artisan would also recognize that other areas along the lumbosacral spinal region may be stimulated, for example L1-L2, which lies below T11-12 and above L4-5, which are already disclosed as stimulated by Minassian et al using the transcutaneous transabdominal stimulation signals (abst).
Palermo et al teach that it is well-known in the art to adhere a cathode surface electrode 18a to skin of a patient at a posterior location of the patient that is over the patient’s conus medullaris at spinal level L1-2, best seen in Figure 3G, as well as adhere an anode surface 18b electrode to skin of the patient at an anterior location of the patient proximate the patient’s anterior abdominal midline below the patient’s umbilicus to effectively provide an electrode configuration for transabdominal stimulation, best seen in Figure 3G (0246, Claim 27).  Thus, Palermo et al teach the location of L1-2 stimulation is known for the desired reasons.
Curran et al teach that it is well-known in the art to establish an operative corridor to a surgical target site along a lateral, trans-psoas path (abst) during disc replacement surgery.  Curran et al also teach that it is well-known in the art that during said disc replacement surgery, it is advantageous to provide continuous and intermittent intra-operative neural monitoring to avoid injury to nerves within or adjacent the psoas muscle during the surgery (abst, 0008, 0072).  It is submitted that the time period of intra-operative includes during the surgery but before establishment of the corridor as well as during the establishing of the corridor.   
Pimenta et al a method during a spinal surgical procedure, said method comprising the steps of: 
delivering a first transcutaneous, trans-abdominal stimulation signal to lumbar motor neural pathways via a cathode electrode 176, 177, and
determining a first neuromuscular response data set, based on the received transmission of said first transcutaneous, trans-abdominal stimulation signal (using anterior spine surgery access approach 0059, 0064) via an anode electrode 178, 
after determining the first neuromuscular response data set, establishing an operative corridor to a surgical target site along a lateral, trans-psoas path (abst, 0010, 0059, 0064, 0087, 0090).
Thus, Pimenta et al make obvious the transcutaneous, trans-abdominal stimulation signal to the lumbar motor neural pathways via electrodes using a cathode and anode to detect the response to the stimulation signal as an effective manner of stimulating the neural pathway to detect any injury to nerves for a spinal surgery along the lateral, trans-psoas path and before establishing the operative corridor to the surgical target site.

It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the spinal stimulation taught by Gharib-1 to be the transcutaneous, trans-abdominal stimulation as taught by Minassian et al or Pimenta et al such that there is adhering in the manner above a  cathode surface electrode to skin of a patient at a posterior location of the patient that is superior to a surgical target site; adhering a  anode surface electrode to skin of the patient at an anterior location of the patient that is superior to the surgical target site, as taught by Minassian et al, as an equally as effective location and configuration for the electrodes to provide benefits desired to enable stimulation of a posterior spinal region by using effective transabdominal stimulation, such that the combination of the location of the electrodes in Minassian et al would result in the cathode and anode placed superior to the surgical target site defined as lumbar spine L5 in Gharib-1 (L1-2 and umbilicus at L3-4 are superior to L5).
This would also provide consistently and non-invasively stimulate posterior root fibers of the L2 to S2 spinal cord segments – such as L5 as defined above as the surgical site in Gharib-1 – with skin electrodes using stimulating electrodes over the paravertebral skin at a posterior location of the patient that is over the patient’s conus medullaris at spinal level L1-2, as taught by Palermo et al, and with large reference electrodes over the lower abdomen, as taught by both Minassian et al and Palermo et al, as an effective electrode configuration to stimulate the desired spinal cord segment, i.e. L5, in the manner taught by Minassian et al.  Such stimulation electrodes may be used as status electrodes as they assist in determining the initial status or sensitivity of the various nerve pathways) and determine onset threshold levels and whether a measurable EMG response for a tool or probe being advanced toward one or more nerves of interest has been detected such that a stimulus pulse having a current intensity level at or below the onset level is indicative of the nerve being near the tool or probe and thus detected as is known in the art (see par 0011-0014 & 0053 of previously cited US 2004/0199084 to Kelleher).
It would also have been obvious at the time of the invention to one of ordinary skill in the art to modify the spinal stimulation taught by Gharib-1 as modified such that there is establishing an operative corridor to a surgical target site along a lateral, trans-psoas path and delivering the first stimulation signal before establishment of the operative corridor during a disc replacement spinal surgery as taught by Curran et al or Pimenta et al to provide continuous and intermittent intra-operative neural monitoring to avoid injury to nerves within or adjacent the psoas muscle during such type of spinal surgery, which would be commonly performed by Gharib-1.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gharib-1 in view of Minassian et al, Palermo et al, and Curran et al or Pimenta et al, further in view of Gharib (US 2009/0177112; hereafter “Gharib-2”).
Gharib-1 in view of Minassian et al, Palermo et al, and Curran et al or Pimenta et al teaches all of the elements of the current invention as stated above for claim 12 except providing an alert when a predetermined period of time has elapsed since delivering the delivering the second transcutaneous, trans-abdominal stimulation signal or providing a monophasic single pulse signal for the first and second stimulation signals.
Gharib-2 also teaches providing a series of monophasic single pulses as effective for the MEP stimulation (0073, Claim 3).
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the method of Gharib-1 in view of Minassian et al, Palermo et al, and Curran et al, or Pimenta et al to have the first and second transcutaneous transabdominal stimulation signals be a monophasic single pulse as an effective form for the stimulation of Gharib-1.

Claim 20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gharib-1 in view of Minassian et al, Palermo et al, and Curran et al or Pimenta et al, further in view of Gharib (US 2009/0177112; hereafter “Gharib-2”).
Gharib-1 in view of Minassian et al, Palermo et al, and Curran et al or Pimenta et al teaches all of the elements of the current invention as stated above for claim 19 except providing an alert when a predetermined period of time has elapsed since delivering the delivering the second transcutaneous, trans-abdominal stimulation signal or providing a monophasic single pulse signal for the first and second stimulation signals.
Gharib-2 teaches (paragraph 0101) providing an alert when a predetermined period of time has elapsed since delivering an MEP stimulation.
Gharib-2 also teaches providing a series of monophasic single pulses as effective for the MEP stimulation (0073, Claim 3).
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the method of Gharib-1 in view of Minassian et al, Palermo et al, and Curran et al, or Pimenta et al by further incorporating the alert taught by Gharib-2 to ensure that the operator is performing the MEP evaluation frequently enough to detect and minimize neuromuscular damage as well as have the first and second transcutaneous transabdominal stimulation signals be a monophasic single pulse as an effective form for the stimulation of Gharib-1.


Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gharib-1 in view of Minassian et al, Palermo et al, Ladenbauer et al, and Curran et al, Pimenta et al, OR Pimenta et al in view of Minassian et al, Palermo et al, and Ladenbauer et al, further in view of Gharib (US 2009/0177112; hereafter “Gharib-2”) and Stein (US Pub No.  20130076157).
In regard to Claim 25, Gharib-1 in view of Minassian et al, Palermo et al, Ladenbauer et al, and Curran et al or Pimenta et al, OR Pimenta et al in view of Minassian et al, Palermo et al, and Ladenbauer et al teaches all of the elements of the current invention as stated above for claim 1 including a control unit (12 with user input from 34; see paragraph 0086) as taught by Gharib-1, configured to cause transcutaneous, trans-abdominal stimulation via the cathode electrode as taught by Minassian et al or Pimenta et al above, but do not expressly disclose:
activating a first timer corresponding to a first predetermined time interval responsive to delivering trans-abdominal stimulation; responsive to the first timer indicating that the first predetermined time interval elapsed: activating a first reminder alert configured to remind a user to perform a transcutaneous nerve root test; and; activating a second timer corresponding to a second predetermined time interval; responsive to the second timer indicating that the second predetermined time interval elapsed, activating a second reminder alert configured to remind a user to perform a transcutaneous nerve root test; and responsive to detecting actuation of a start stimulation button after activating the second reminder alert, restarting the first timer and silencing the second reminder alert.
Gharib-2 teach that it is well-known in the art to activating a first timer corresponding to a first predetermined time interval responsive to delivering a stimulation (0101); responsive to the first timer indicating that the first predetermined time interval elapsed: activating a first reminder alert (tone, flash, etc.) configured to remind a user to perform the stimulation (0101).  
Stein et al teach that it is well-known in the art to monitor at least two time periods as needed during an analogous spinal procedure (0186-0207).  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gharib-1 in view of Minassian et al, Palermo et al, Ladenbauer et al, and Curran et al  Pimenta et al, OR Pimenta et al in view of Minassian et al, Palermo et al, and Ladenbauer et al to include activating a first timer corresponding to a first predetermined time interval responsive to delivering trans-abdominal stimulation; responsive to the first timer indicating that the first predetermined time interval elapsed: activating a first reminder alert configured to remind a user to perform a transcutaneous nerve root test, as taught by Gharib-2, wherein a transcutaneous nerve root test is taught by the stimulation of Gharib-1 as broadly as has been claimed, to effectively remind the user to perform the desired test, and then activating a second timer corresponding to a second predetermined time interval; responsive to the second timer indicating that the second predetermined time interval elapsed, activating a second reminder alert configured to remind a user to perform a transcutaneous nerve root test, as suggested by Stein et al, and since it would be advantageous to provide two reminders to the user to perform the test when the first reminder alert does not result in the test being initiated wherein Stein et al teaches the user of two time periods, and thus in combination with Gharib-2 would make obvious the use of a second timer as well as a second reminder alert in the manner already taught by Gharib-2, such that it would then be obvious to a skilled artisan that responsive to detecting actuation of a start stimulation button after activating the second reminder alert, restarting the first timer and silencing the second reminder alert, to effectively remind the user to perform the series of stimulation tests on the patient.


Claims 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gharib-1 in view of Minassian et al, Palermo et al, Ladenbauer et al, and Curran et al, Pimenta et al, OR Pimenta et al in view of Minassian et al, Palermo et al, and Ladenbauer et al, further in view of Sloan et al (“Anesthesia for Intraoperative Neurophysiologic Monitoring of the Spinal Cord,” 2002, Journal of Clinical Neurophysiology, 19(5): 430-443) – cited by applicant on 3/17/2016.
Gharib-1 in view of Minassian et al, Palermo et al, Ladenbauer et al, and Curran et al or Pimenta et al, OR Pimenta et al in view of Minassian et al, Palermo et al, and Ladenbauer et al teaches all of the elements of the current invention but do not expressly disclose the patient is not anesthetized with total intravenous anesthesia.
Sloan et al teach that it is well-known in the art to use something other than total intravenous anesthesia during analogous lumbar spinal surgery, i.e. nitrous oxide, which produces minimal effects on peripheral sensory responses and MEPs (p. 430-431, 434-435).
Therefore, it would also have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gharib-1 as modified to anesthetize the patient with something other than total intravenous anesthesia before the surgical procedure, as taught by Sloan et al, to provide an effective anesthesia that does not significantly affect peripheral sensory responses and MEPs, as would be measured by Gharib-1.


Response to Arguments
Applicant’s arguments with respect to claims above have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection because the previous Minassian et al reference has been withdrawn and replaced with Minassian et al (“Posterior Root-Muscle Reflexes Elicited by Transcutaneous Stimulation of the Human Lumbosacral Cord,” 2007, Muscle & Nerve, p.327-336) – cited by applicant on 3/17/2016.
Minassian et al teaches that lumbar motor neural pathways and inferior muscles (i.e. quadriceps, hamstrings, etc.) can be accessed and monitored by transcutaneous transabdominal stimulation signals with moderate intensities by placing surface electrodes over T11-T12 or L4-L5 (abst, Electrode and Stimulation Set-Up p.328-329 second column).  This is in line with the teachings of Gharib-1 as well as the instant invention and thus make obvious the rejection above.
A skilled artisan would also recognize that other areas along the lumbosacral spinal region may be stimulated, for example L1-L2, which lies below T11-12 and above L4-5, which are already disclosed as stimulated by Minassian et al using the transcutaneous transabdominal stimulation signals (abst).  Regarding the use of Palermo et al, the reference has thus been used to teach the specific locations of the electrodes (cathode over the conus medullaris at spinal level L1-2 with an anode for stimulation).  Thus, it is submitted that the use of Palermo et al is proper and motivated by the reasons elaborated above.
Regarding Gharib-1, applicant contends that the reference uses electrodes to stimulate the motor cortex in the brain and does not disclose delivering a stimulation signal to lumbar motor neural pathways, and also does not disclose delivering a stimulation periodically during a surgical procedure or monitoring the health of one or more nerves by detecting changes to stimulation threshold intensities of the nerves.  This is patently false.  Gharib-1 clearly discloses that the invention for use for during surgery (0003) and particularly, for monitoring nerve health during the surgery (0005-0007).  Furthermore, Gharib-1 discloses the relationship between the stimulation intensity and the nerve health (0110-0111).  It is also noted that applicant has not provided any citations in regard to the above assertions.  However, given the disclosure of Gharib-1 as indicated, it is submitted that Gharib-1 is clearly concerned with the invention as claimed, especially since the reference and the instant invention share at least one inventor.
It is further noted that it is unclear what point applicant is attempting to establish by saying Gharib-1 stimulates the motor cortex and not the lumbar motor neural pathways.  As best understood, the lumbar motor neural pathways are physiologically connected to the motor cortex, so stimulation of one must necessarily lead to stimulation of the other, as claimed.  Therefore, the rejection is maintained.
Regarding the 112 rejection, applicant contends that Claims 28-29 are supported by the disclosure.  This is not persuasive because as reiterated, the term “anesthesia” only appears in paragraph 0007 of the disclosure.  A statement that using total intravenous anesthesia does not constitute support for the absence of said anesthesia, as recited in the new claims.  Therefore, the rejection is maintained.


Conclusion            
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340. The examiner can normally be reached 10 am - 6 pm.          
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791


                                                                                                                                                                                               

/DEVIN B HENSON/Primary Examiner, Art Unit 3791